Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT AND REASON FOR ALLOWANCE
I. An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment maybe filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
-- PROCESSOR SYSTEM HAVING MEMORY INTERLEAVING, AND METHOD FOR ACCESSING INTERLEAVED MEMORY BANKS WITH ONE CLOCK CYCLE --

	
II. ALLOWABLE SUBJECT MATTER
The following is an examiner's statement of reasons for allowance based on the current and previously sited prior art. The independent claim 1 includes allowable subject matter and considered pertinent to the applicant's disclosure, taken individually or in combination, the prior art of record does not teach or suggest the claimed limitations having: “… a memory having at least two interleaved memory banks; at least two multiplexers which are respectively coupled to one of the at least two interleaved memory banks via a respective memory bank bus; a first processor or processor core which is coupled to first multiplexer inputs of the at least two multiplexers via a first data bus; a second processor or processor core which is coupled to second multiplexer inputs of the at least two multiplexers via a second data bus; and at least two queue buffers which are arranged in the second data bus between the second processor or processor core and the second multiplexer inputs of the at least two multiplexers, wherein the first processor or processor core is configured to have read or write access only to one of the at least two interleaved memory banks within one clock cycle d Lo a plurality of the at least two interleaved memory banks within one clock cycle, herein the second processor or processor core is configured, in a case of a read access to one of the at least two interleaved memory banks, to buffer read-out data content in the respective one of the at least two queue buffers, and in a case of a write access to one of the at least two interleaved memory banks, to remove the data content which is to be written.”  Claim 8 has similar allowable subject matter.

The remaining dependent claims are allowed by virtue of their dependencies on the independent claim. The sited prior art include Shumsky (US 9,104,531). Shumsky teaches of processing cores and  plurality of memory banks being arranged such that the plurality of processing cores have access to multiple memory banks among the plurality of memory banks to perform corresponding memory operations. (Figs. 1, 2, and 5)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tammara Peyton whose telephone number is (571) 272- 4157. The examiner can normally be reached between 6:30 - 4:00 from Monday to Thursday, (I am off every first Friday), and 6:30-3:00 every second Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Henry Tsai can be reached on (571) 272- 4176. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Any inquiry of a general nature of relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2100.
/Tammara R Peyton/
Primary Examiner, Art Unit 2184
February 12, 2022